Citation Nr: 1230872	
Decision Date: 09/10/12    Archive Date: 09/19/12

DOCKET NO.  09-03 349A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

Whether new and material evidence has been received to reopen a claim for entitlement to service connection for PTSD, to include as due to an in-service personal assault.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel



INTRODUCTION

The Veteran had active service from June 1960 to April 1963.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board has labeled the issue as involving PTSD only.  In a June 2000 Board decision, it denied reopening the claim of entitlement to service connection for an acquired psychiatric disorder, other than PTSD, and denied entitlement to service connection for PTSD.  Thus, in that decision, the Board addressed multiple psychiatric disorders.  In a June 2006 decision, the Board addressed only whether new and material evidence had been received to reopen the claim of entitlement to service connection for PTSD, which it based on the Veteran's contentions that he was seeking service connection for PTSD only.  During the current appeal, the only psychiatric disorder shown is PTSD.  Thus, the Board has limited the claim to whether new and material evidence has been received to reopen the claim of entitlement to service connection for PTSD.  The Board is aware that in an October 2007 VA treatment record, the examiner entered diagnoses of "Depression - per history," "Anxiety - per history," and "PTSD - per history."  It is clear that the examiner was entering these diagnoses based upon the Veteran's report of having these diagnoses; otherwise, the examiner would not have added "per history" for each diagnosis.  Thus, the Board finds that the issue currently before the Board is whether new and material evidence has been received to reopen the claim of entitlement to service connection for PTSD.  


FINDINGS OF FACT

1.  A June 2006 Board decision denied the claim of entitlement to service connection for PTSD.  The Veteran did not file an appeal to that decision and it is final.

2.  Evidence received since the June 2006 Board decision is cumulative and redundant, does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The June 2006 Board decision, which denied reopening the claim of entitlement to service connection for PTSD, is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 20.1100(a), 20.1105 (2011).  

2.  Evidence received since the June 2006 Board decision is not new and material, and the Veteran's claim for service connection for PTSD is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011).  Under the VCAA, when VA receives a claim, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; that VA will seeks to provide; and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the regional office.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

Letters sent to the Veteran in February 2007 and December 2007 advised the Veteran of the evidence necessary to substantiate the claim for service connection, including the type of evidence required to reopen his previously denied claim, advised of his respective duties, and asked the Veteran to submit information and/or evidence to the RO.  The content of these notices complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) and Kent v. Nicholson, 20 Vet. App. 1 (2006).  The claim was thereafter denied in a November 2008 Supplemental Statement of the Case (SSOC).  

To fulfill Dingess requirements, in December 2007, the regional office provided the Veteran with notice as to what type of information and evidence was needed to establish a disability rating and the possible effective date of the benefits.  The regional office successfully completed the notice requirements with respect to the issue on appeal.

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A §5103(a) and 38 C.F.R. §3.159(b).

Additionally, VA has a duty to assist the Veteran in claim development.  This includes assisting in the procurement of service treatment records and pertinent treatment records, as well as providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  During the current appeal, the Veteran has submitted private medical records and VA treatment records.  He has not put VA on notice of any other outstanding records.  Additionally, the Board is not required to remand for an etiological examination and opinion in the context of a claim to reopen a finally adjudicated claim where new and material evidence has not been presented or secured.  38 C.F.R. § 3.159 (c)(4)(C)(iii).  

The VA's duty to assist in the development of the claim is complete, and no further notice or assistance to the Veteran is required to fulfill the duty.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Whether New and Material Evidence has been Received to Reopen a Claim for Entitlement to Service Connection for PTSD

The Veteran is seeking to reopen his claim for entitlement to service connection for PTSD.  The record, with respect to this claim, reflects that in an unappealed June 2000 decision, the Board denied the Veteran's claim of entitlement to service connection for PTSD.  The Board also declined to find that new and material evidence had been submitted to reopen a claim for service connection for an acquired psychiatric disorder, other than PTSD.  In other words, in the June 2000 Board decision, it addressed the Veteran's claim for service connection for all psychiatric disorders.  

At that time, the last final decision addressing the claim of entitlement to service connection for a psychiatric disorder, other than PTSD, was in July 1988, when the Board denied reopening the claim of entitlement to service connection for a psychiatric disorder.  (The Board notes that the 1988 Board characterized the issue on the title page as, "Entitlement to service connection for a psychiatric disorder," which would give the impression that it considered the claim on the merits.  It is clear from the decision the Board denied reopening the claim.  See Conclusion of Law #2 on page 6.)  The Board notes that the claim had been previously addressed in March 1984 and December 1986 Board decision, wherein the Board had determined the disability pre-existed service and was not aggravated by service.

As to the claim for service connection for PTSD, the June 2000 Board found that while there was evidence the Veteran had been diagnosed with PTSD, there was no credible evidence of an in-service stressor.  At that time, the Veteran had alleged multiple stressors, such as having to deliver babies on the side of the road and transporting dead, dying and wounded people.  The Veteran also reported that he was in Berlin at the time of the Berlin crisis and he did not know whether he would end up in a body bag.  

In January 2001, the Board filed a Motion for Reconsideration of the June 2000 Board decision, which was denied by the Vice Chairman of the Board in February 2001.

The Veteran sought to reopen his claim for entitlement to service connection for PTSD in September 2000.  The Veteran submitted a statement from his sister, wherein she wrote the Veteran had been fine before he entered service (she was attempting to refute the conclusion that the Veteran had a pre-existing psychiatric disorder).  The Veteran submitted a new stressor at that time.  See VA Form 21-4138, Statement in Support of Claim, dated April 30, 2001.  He alleged he sustained a physical and mental personal assault.  He wrote he was coming back from a snack bar in Germany, and felt a horrible pain on his head next to his ear.  He had been hit over the head and had gone unconscious.  The Veteran stated he was treated for a concussion and that he had been attacked by a fellow soldier.  He described having headaches and flashbacks as a result.  

In October 2003, the Board remanded the claim to assist the Veteran with verifying his stressor, obtain records from the Social Security Administration, provide proper VCAA notice, and conduct other assistance.  In June 2006, the Board denied reopening the claim of entitlement to service connection for PTSD.  In denying reopening, the Board concluded that the Veteran had not furnished any additional evidence, which would serve to verify the accounts of his claimed stressors, including personal assault.  It found the Veteran's contentions were duplicative of evidence previously submitted and denied reopening the claim.  In general, Board decisions are final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  

A claim that has been denied, and not appealed, will not be reopened and considered on the same factual basis.  38 U.S.C.A. § 7104(b); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a).  The exception to the rule of finality provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

New evidence will be presumed credible solely for the purpose of determining whether the claim has been reopened.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board finds that new and material evidence would consist of evidence demonstrating a diagnosis of PTSD or some other psychiatric disorder either based on a verifiable stressor or another incident in service that has not been addressed previously.  

For history purposes, review of the record prior to June 2006 shows the Veteran applied for VA benefits on the basis of his emotional problems and stress associated with his military service.  He reported serving a tour of duty in Germany, mainly doing ambulance duty.  He stated he suffered from a nervous problem and was scared and on edge during his time in service.  He reported handling soldiers who were dead on arrival, coming from combat areas.  The Veteran stated he was in Berlin during the 1961 Berlin crisis, and underwent stress from picking up injured people.  In subsequent statements and testimony, the Veteran reported that he was also attacked during service by another soldier and knocked unconscious.  He stated he experienced headaches and flashbacks and was treated by Army doctors and needed psychiatric help.  He reported he had been unable to work as a result of the attack.

Evidence in support of his claim includes an undated service treatment record, which shows the Veteran was seen in the clinic after being hit on the head behind the left ear; however, it indicates he had not been unconscious.  Additional service treatment records contain substantial evaluation, therapy, and hospitalization records which reveal that the Veteran has had an extensive psychiatric history of treatment for mental disorders including schizophrenia, schizoid personality with many symptom formations and phobias, anxiety, etc., which go back to at least 1953, seven years before he entered active service.  The record indicates that he has been in receipt of Social Security Administration disability benefits since June 1975 for chronic, undifferentiated schizophrenia.  The Social Security Administration records show that in March 1975, an examiner noted the Veteran had a long-standing emotional disorder beginning when he was 18 or 19 years old (which would be in 1955 or 1956).  In that letter, the examiner wrote the following, in part:

[The Veteran] stated that after somewhat getting over his [psychiatric] illness he then entered the service around 1960 and spent three years in the Army as a medic and while a soldier he did not have any significant emotional problems.  He said those were the best years but shortly after he was discharged from the service his father died and he became upset again although he did not have to seek professional help.

A July 1977 Social Security Administration record shows the social worker wrote, "[The Veteran] spent three years in the Army and served with the Medics in Germany....  He lived in the barracks with two other roommates and reports making a fair adjustment during this time.  He received an Honorable Discharge."  

A 1985 statement from a fellow service member states that he recalled the Veteran being hit over the head from behind, which caused him to pass out.  He also noted that the Veteran had been taken to the hospital, but he did not recall any more specifics of the incident.  The letter made no reference whatsoever to psychiatric problems the Veteran had.  In a December 1995 statement, the Veteran's sister reported that the Veteran had PTSD as a result of an unprovoked attack during service, which left him unconscious.  

The remaining evidence shows an initial diagnosis of PTSD in 1996 from the Veteran's private therapist who essentially related the Veteran's experiences as an ambulance driver in Germany to a stressor similar to being in combat.  The Veteran was also diagnosed with dysthymia, major depressive disorder, generalized anxiety disorder, and psychoses, not otherwise specified.  

Evidence received since the June 2006 Board decisions includes private and VA treatment records, which are as follows: (1) a December 2006 VA treatment record shows the psychologist diagnosed depression, anxiety, and PTSD "per history."  She noted the Veteran "processed stressful events during his service and symptoms of PTSD that followed in generalized anxiety, depression, nightmares, agitations, and other typical PTSD symptoms;" (2) a form entitled, "Psychological/Psychiatric Guidelines," dated October 2007, where the VA examiner circled the degree of impairment from various symptoms and the duration of impairment.  The VA examiner diagnosed PTSD; (3) a February 2008 VA treatment record shows the examiner (this is the same examiner who completed the October 2007 guidelines document) wrote, "[V]eteran speaks of the origins of his [PTSD] which began as the result of an event where he was attacked and rendered unconscious with a concussion while on duty in [G]ermany.  [T]his event appears to be a continuing emotional stressor;" (4) a May 2008 letter from this same VA examiner, wherein he wrote the Veteran carried a diagnosis of PTSD, which illness would continue indefinitely; and (5) statements from the Veteran, wherein he alleges his stressor has been proven.

As noted previously, the Veteran's claim for service connection for PTSD was denied because there was no evidence of a verified stressor to support a diagnosis of PTSD.  The Board concludes that none of the new records received since June 2006 provides such verification, and the Veteran has not presented or referred to the existence of any evidence that supports his contentions.  In this case, the additional evidence submitted only continues to show that the Veteran alleges he was assaulted in service, which has caused his PTSD, which is the same stressor he reported at the time of the June 2006 Board decision.  The December 2006 and February 2008 VA treatment records are the only documents that addresses the Veteran's in-service stressor.  The statements from these examiner are based on the Veteran's report of the stressor and are not corroborative statements.  As the Court has stated regarding attempts to reopen based on corroborating evidence, at some point "the evidence being proffered has been fairly considered and ... further rearticulation of already corroborated evidence is, indeed, cumulative."  Paller v. Principi, 3 Vet. App. 535, 538 (1992).  The Board finds that this is the case here.  In other words, the December 2006 statement adds nothing to the fact that the Veteran's in-service stressor has not been verified.  The Veteran has not furnished any additional evidence that would serve to verify the accounts of his claimed stressors, including personal assault, during military service.

This lack of evidence of stressor corroboration is fatal to his attempt to reopen his claim.  See Evans v. Brown, 9 Vet. App. 273 (1996) (there must be new and material evidence as to any aspect of the claim which was lacking at the time of the last final denial in order to reopen the claim).  Because all of the reported diagnoses of PTSD have been based upon the Veteran's uncorroborated account of non-combat stressors, any diagnosis of PTSD based upon those claimed stressors is of no probative value.  Under these circumstances, the Board concludes that none of the evidence added to the claims file since June 2006 constitutes new and material evidence sufficient to reopen the claim for service connection for PTSD, and the 2006 denial remains final.

The Board notes that the Veteran points to a February 2008 VA outpatient record that indicates the "origins" of his PTSD as being the result of an attack during service.  However, such history of the claimed stressor reiterated by a health care professional from the history of a layman is not material.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (bare transcription of lay history is not transformed into medical evidence simply because it was transcribed by a medical professional).

To the extent that the Veteran has offered lay statements in an attempt to establish that he has PTSD as a result of military service, the Board notes that such evidence essentially constitutes reiterations of the Veteran's assertions made in connection with the prior denial, and, thus, cannot be considered "new" within the meaning of 38 C.F.R. § 3.156(a).  Like the written statements, previously submitted, such evidence is not sufficient to reopen the claim because it contains contentions that are substantively identical to those made in connection with the prior denial.  Consequently, merely to reiterate these same allegations and arguments, when previously made, does not constitute new evidence.  See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  Furthermore, since those individuals do not possess the medical expertise and training to competently offer an opinion as to whether the Veteran's PTSD is related to military service, lay allegations purporting to do so also are not material.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Thus, where, as here, resolution of the issue turns on a medical matter, unsupported lay statements, even if new, cannot serve as a predicate to reopen a previously disallowed claim.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).  

Therefore, the Board has no alternative but to conclude that the additional evidence and material received in this case as to the claim for service connection for an acquired psychiatric disorder, to include PTSD, depression, and anxiety, does not relate to an unestablished fact necessary to substantiate the claim and thus is not material.  


ORDER

New and material evidence not having been submitted, the Veteran's application to reopen the claim of entitlement to service connection for PTSD is denied.



______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


